   Case 1:20-cv-04851-WFK-SJB Document 44 Filed 12/11/20 Page 1 of 1 PageID #: 452




                                               STATE OF NEW YORK
                                         OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                 DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                     LITIGATION BUREAU
                                            WRITER'S DIRECT DIAL: 212-416-6287

     By ECF                                                                              December 11, 2020
     Hon. William F. Kuntz, II
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201
             Re:    Plaza Motors of Brooklyn, Inc., et. al. v. Governor Cuomo, Mayor de Blasio, and Empire State
                    Development Corporation, 20-cv-04851 (WFK) (SJB)


     Dear Mr. Felsen:
             This Office represents Governor Andrew M. Cuomo, in his official capacity, and the Empire
     State Development Corporation (collectively “State Defendants”), in the above-referenced action. In
     accordance with Judge Kuntz’s Individual Motion Practice Rule III(G)(1), enclosed please find copies
     of the following documents in support of State Defendants’ motion to dismiss: (1) State Defendants’
     Notice of Motion to Dismiss the Amended Complaint; and (2) State Defendants’ Memorandum of
     Law in Support of their Motion to Dismiss.


                                                               Respectfully,

                                                                /s/ Maryam Jazini Dorcheh
                                                               Maryam Jazini Dorcheh
                                                               Assistant Attorney General

     cc:     All counsel of record (via Email and ECF)




                     28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
